Order entered March 4, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01206-CV

           IN THE ESTATE OF ROBERTO REFUGIO DE JESUS
                       GONZALEZ BARRERA

                    On Appeal from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-15-02268-1

                                        ORDER

      Before the Court is appellant’s March 2, 2020 unopposed third motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to March 23, 2020. We caution appellant that further extension

requests will be strongly disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE